MEMORANDUM DECISION
                                                                   Mar 05 2015, 10:11 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Cory A. Spreen                                            Gregory F. Zoeller
Fort Wayne, Indiana                                       Attorney General of Indiana

                                                          Robert J. Henke
                                                          James D. Boyer
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         March 5, 2015
of the Parent-Child Relationship                         Court of Appeals Cause No.
of,                                                      02A04-1407-JT-348
                                                         Appeal from the Allen Superior
A.R.B., & A.K.B. (Children),                             Court
                                                         Cause No. 02D08-1403-JT-19,
                                                         02D08-1403-JT-20
         and,
                                                         The Honorable Charles F. Pratt,
                                                         Judge; The Honorable Thomas P.
J.B. (Father),                                           Boyer, Magistrate

Appellant-Respondent,

        v.




Court of Appeals of Indiana | Memorandum Decision 02A04-1407-JT-348| March 5, 2015         Page 1 of 7
      The Indiana Department of Child
      Services,

      Appellee-Petitioner.




      Barnes, Judge.


                                             Case Summary
[1]   J.B. (“Father”) appeals the termination of his parent-child relationship with

      A.R.B. and A.K.B. We affirm.


                                                     Issue
[2]   Father raises one issue, which we restate as whether there is sufficient evidence

      to support the termination of his parental rights.


                                                     Facts
[3]   A.R.B. was born in 2009, and A.K.B. was born in 2012. When A.K.B. was

      born, Father was married to the children’s mother, S.B. (“Mother”). In August

      2012, Mother and Father were arrested for several drug-related offenses alleged

      to have occurred in the home they shared with the children, and the children

      were removed from the home by the Department of Child Services (“DCS”).

      The children were determined to be children in need of services and, on March

      7, 2014, DCS filed a petition to terminate Mother’s and Father’s parental rights.

      On March 13, 2014, Mother voluntarily consented to the termination of her

      parental rights.
      Court of Appeals of Indiana | Memorandum Decision 02A04-1407-JT-348| March 5, 2015   Page 2 of 7
[4]   Father had no contact with the children after he was arrested, and he remained

      incarcerated while the criminal charges were pending. In February 2013,

      Father was convicted of Class B felony dealing in methamphetamine and Class

      C felony neglect of a dependent after pleading guilty, and several charges were

      dismissed.


[5]   A termination hearing was held in May 2014 and, following the hearing, the

      trial court issued an order terminating Father’s parental rights. The trial court

      reasoned in part:

              The Court finds by clear and convincing evidence that there is a
              reasonable probability that the conditions resulting in [the children’s]
              removal from [Father] will not be remedied. [Father] has two (2)
              separate felony convictions for drug offenses. [Father] lost 180 days of
              good time credit towards his sentence during his current incarceration
              with the Indiana Department of Corrections. At the time of the Fact
              Finding Hearing on May 29, 2014, [Father’s] anticipated release date
              from the Indiana Department of Corrections was July 2, 2015,[1] and
              he had not completed any programs that provide for a reduction in his
              executed sentence. After his release from the Plainfield Correction
              Facility [Father] will still be subject to serving 3 years of his sentence in
              Allen County Community Corrections and 4 years of active adult
              probation. No Contact Orders entered in Allen Superior Court . . .
              prohibit contact between [Father] and [the children] until his probation
              is completed. There is no evidence that [Father] has completed any
              programs specifically designed to address substance abuse since his
              arrest on August 28, 2012. [Father] has provided no financial support
              or clothing for [the children] since his arrest on August 28, 2012.




      1
       The trial court’s order contains two different anticipated release dates—July 2, 2015 and November 12,
      2015. Testimony at the termination hearing, including Father’s testimony, indicated an anticipated release
      date of November 2015.

      Court of Appeals of Indiana | Memorandum Decision 02A04-1407-JT-348| March 5, 2015               Page 3 of 7
              [Father] has not completed his GED and has no housing plans after
              his release from the Plainfield Correctional Facility.
      App. p. 33. Father now appeals.


                                                  Analysis
[6]   Father argues that there is insufficient evidence to support the termination of his

      parental rights. “When reviewing the termination of parental rights, we do not

      reweigh the evidence or judge witness credibility.” In re I.A., 934 N.E.2d 1127,

      1132 (Ind. 2010). We consider only the evidence and reasonable inferences

      most favorable to the judgment. Id. “We must also give ‘due regard’ to the trial

      court’s unique opportunity to judge the credibility of the witnesses.” Id.

      (quoting Indiana Trial Rule 52(A)). Where a trial court enters findings of fact

      and conclusions thereon, as the trial court did here, we apply a two-tiered

      standard of review. Id. “First, we determine whether the evidence supports the

      findings, and second we determine whether the findings support the judgment.”

      Id. We will set aside the trial court’s judgment only if it is clearly erroneous,

      which occurs if the findings do not support the trial court’s conclusions or the

      conclusions do not support the judgment. Id.


[7]   A petition to terminate a parent-child relationship must allege:

              (A) that one (1) of the following is true:
                      (i) The child has been removed from the parent for at least six
                      (6) months under a dispositional decree.
                      (ii) A court has entered a finding under IC 31-34-21-5.6 that
                      reasonable efforts for family preservation or reunification are
                      not required, including a description of the court’s finding, the


      Court of Appeals of Indiana | Memorandum Decision 02A04-1407-JT-348| March 5, 2015   Page 4 of 7
                      date of the finding, and the manner in which the finding was
                      made.
                      (iii) The child has been removed from the parent and has been
                      under the supervision of a local office or probation department
                      for at least fifteen (15) months of the most recent twenty-two
                      (22) months, beginning with the date the child is removed from
                      the home as a result of the child being alleged to be a child in
                      need of services or a delinquent child;
              (B) that one (1) of the following is true:
                      (i) There is a reasonable probability that the conditions that
                      resulted in the child’s removal or the reasons for placement
                      outside the home of the parents will not be remedied.
                      (ii) There is a reasonable probability that the continuation of the
                      parent-child relationship poses a threat to the well-being of the
                      child.
                      (iii) The child has, on two (2) separate occasions, been
                      adjudicated a child in need of services;
              (C) that termination is in the best interests of the child; and
              (D) that there is a satisfactory plan for the care and treatment of the
              child.
      Ind. Code § 31-35-2-4(b)(2). DCS has the burden of proving these allegations

      by clear and convincing evidence. I.A., 934 N.E.2d at 1133.


[8]   Father claims there is insufficient evidence that the conditions resulting in the

      children’s removal from the home will not be remedied. In making this

      determination, the trial court judges a parent’s fitness at the time of the

      termination proceeding, balancing a parent’s recent improvements against

      habitual patterns of conduct to determine whether there is a substantial

      probability of future neglect or deprivation. In re E.M., 4 N.E.3d 636, 643 (Ind.

      2014). This balancing is entrusted to the trial court. Id. “Requiring trial courts



      Court of Appeals of Indiana | Memorandum Decision 02A04-1407-JT-348| March 5, 2015   Page 5 of 7
       to give due regard to changed conditions does not preclude them from finding

       that parents’ past behavior is the best predictor of their future behavior.” Id.


[9]    Father acknowledges that he has a previous drug-related conviction in addition

       to his most recent methamphetamine-related conviction, which led to the

       children’s removal, and that he has not completed any substance abuse

       programs since his August 2012 arrest. He claims that the trial court failed to

       consider evidence that he has not used drugs since his arrest. It is clear,

       however, that the weight given to Father’s sobriety while incarcerated was a

       matter within the trial court’s discretion. See K.T.K. v. Indiana Dep’t of Child

       Servs., Dearborn Cnty. Office, 989 N.E.2d 1225, 1234 (Ind. 2013) (concluding that

       it was within the trial court’s discretion to consider mother’s sobriety in prison

       “where she would have not had access to any illegal substances, nor be

       subjected to the type of stressors—namely the responsibility of maintaining a

       household and raising three young and active children—that would normally

       trigger a desire to pursue an escape from the pressures of everyday life that

       drugs often provide”).


[10]   Father also takes issue with the trial court’s assessment of his educational credit

       time. Father contends that some of his good time credit, which had previously

       been taken away when Father was found guilty of a possessing a cellphone in

       jail, had already been restored. Be that as it may, the trial court’s finding

       related to the completion of “programs that provide for a reduction in his

       executed sentence[,]” not the restoration of good time credit. App. p. 33.

       Although Father completed other programs while incarcerated, was working

       Court of Appeals of Indiana | Memorandum Decision 02A04-1407-JT-348| March 5, 2015   Page 6 of 7
       toward completing a literacy program, and intended to get his GED, he had not

       in fact completed any programs that resulted in the award of educational credit

       time. The evidence supports this finding.


[11]   As for Father’s housing plans upon release, Father contends the trial court’s

       finding that he had no housing plans was not supported by the evidence. At the

       hearing, Father’s correctional case worker testified that, upon his release,

       Father “does not having housing. He will be going to a shelter.” Tr. p. 10.

       This is consistent with Father’s testimony that he will be residing at a mission if

       he has no place else to go and that he hasn’t “really tried to find a place to go

       yet.” Id. at 36. This evidence supports the trial court’s finding that Father has

       no housing plans upon his release.


[12]   Father has not established that the evidence does not support the findings or

       that the findings do not support the conclusion that the conditions resulting in

       removal would not be remedied. There is sufficient evidence to support the

       termination of Father’s parental rights.


                                                 Conclusion
[13]   The evidence supports the conclusion that the conditions resulting in the

       children’s removal would not be remedied. We affirm.


[14]   Affirmed.


       May, J., and Pyle, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 02A04-1407-JT-348| March 5, 2015   Page 7 of 7